State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   518582
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK ex rel. SANTO
   GONZALEZ,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

JOSEPH T. SMITH, as
   Superintendent of
   Shawangunk Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Garry, J.P., Rose, Egan Jr., Devine and Clark, JJ.

                             __________


     Santo Gonzalez, Wallkill, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Martin A.
Hotvet of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Gilpatric,
J.), entered January 31, 2014 in Ulster County, which denied
petitioner's application for a writ of habeas corpus, in a
proceeding pursuant to CPLR article 70, without a hearing.

      Supreme Court denied petitioner's application for a writ of
habeas corpus and we now affirm, albeit on different grounds.
Petitioner was convicted of numerous crimes in 1981, including
attempted murder in the first degree, and is presently serving a
lengthy term of imprisonment. He has already challenged that
conviction upon direct appeal and in collateral proceedings,
including in CPL article 440 motions and habeas corpus
                              -2-                  518582

proceedings (see e.g. People ex rel. Gonzalez v New York State
Dept. of Correctional Servs., 86 AD3d 886, 886-887 [2011], lv
denied 18 NY3d 802 [2011]). Petitioner contended in a prior
habeas corpus proceeding that the indictment against him was
jurisdictionally defective (id.), and here again advances similar
claims. We thus find that "[p]etitioner's arguments either could
have been or were raised upon direct appeal or in a CPL article
440 motion and, as no extraordinary circumstances warranting a
departure from traditional orderly procedure exist here, habeas
corpus relief is unavailable to him" (id. at 887; see People ex
rel. Fauntleroy v Rock, 113 AD3d 982, 983 [2014], lv denied 22
NY3d 865 [2014]; People ex rel. Miller v Rock, 109 AD3d 1062,
1062 [2013]).

     Garry, J.P., Rose, Egan Jr., Devine and Clark, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court